
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.33


KOSMOS ENERGY LTD.

CONSULTING AGREEMENT


        THIS CONSULTING AGREEMENT (this "Agreement"), dated this 31st day of
October, 2011, to be effective as of October 1, 2011 (the "Effective Date"), is
by and between Kosmos Energy Ltd., a company incorporated under the laws of
Bermuda ("Kosmos"), and John R. Kemp ("Kemp"). Unless specifically set forth
otherwise, reference to the "parties" in this Agreement refers solely to Kosmos
and Kemp.


W I T N E S S E T H


        WHEREAS, Kosmos desires to engage Kemp as a consultant to perform such
services as Kosmos may reasonably request from time to time during the term of
this Agreement (the "Consulting Services"), in addition to his duties serving as
a member of the Kosmos Board of Directors; and

        WHEREAS, on the terms and conditions set forth in this Agreement, Kemp
desires to provide the Consulting Services to Kosmos.

        NOW, THEREFORE, in consideration of the promises and mutual covenants
and agreements set forth herein and for other good and valuation consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound, agree as follows:

        1.    Consulting Services.    During the term of this Agreement, Kosmos
hereby engages Kemp to perform the Consulting Services, and Kemp hereby agrees
to accept such engagement and to perform the Consulting Services for Kosmos.

        2.    Term of Agreement.    The term of this Agreement shall commence on
the Effective Date and shall continue for a period of one (1) year (the "Initial
Term"). Thereafter, this Agreement shall automatically renew for successive
one-year periods (each such one-year period is referred to in this Agreement as
a "Renewal Term"), unless and until either party gives to the other party, at
least 30 days prior to the expiration of the then-current term, written notice
that this Agreement shall not be automatically renewed. The provisions of this
Agreement that, by their nature, survive the expiration or earlier termination
of this Agreement shall continue and remain in full force and effect after the
expiration or earlier termination of this Agreement for any reason. Without
limiting the generality of the foregoing, termination of this Agreement for any
reason shall not affect: (i) Kemp's obligations with respect to the Confidential
Information, and (ii) Kemp's right to receive payment for Consulting Services
provided prior to such termination in accordance with the terms and conditions
set forth in this Agreement.

        3.    Compensation.    As payment for Kemp's fulfillment of the
Consulting Services and covenants set forth in this Agreement, Kosmos shall pay
and provide to Kemp: (i) $45,000 per month payable in arrears; (ii) 18,000
common shares of Kosmos to be issued by Kosmos to Kemp on the Effective Date,
which shares shall become 100% vested at the expiration of the Initial Term; and
(iii) 12,000 common shares of Kosmos to be issued by Kosmos to Kemp on the first
day of each Renewal Term, if any, which shares shall become 100% vested at the
expiration of each such Renewal Term (collectively, the "Compensation"). At the
request of either Kosmos or Kemp, the Compensation may be curtailed at any time.
In addition to the Compensation, Kemp shall continue to also receive his fees
for serving as a member of the Kosmos Board of Directors. Kosmos and Kemp agree
to review the terms of the Compensation at the expiration of the Initial Term
and each Renewal Term.

        4.    Reimbursement of Expenses.    Kosmos shall reimburse Kemp for all
reasonable expenses incurred in connection with Kemp providing Kosmos with the
Consulting Services, including, without limitation, travel expenses incurred by
Kemp. Kosmos will also reimburse Kemp for expenses for Kemp's spouse in
traveling from Houston, Texas to Dallas, Texas in accompanying Kemp in his
performance of the Consulting Services.

--------------------------------------------------------------------------------



        5.    License; Authorization to Work.    Kemp represents and warrants
that he currently holds any license, certificate, or business permit required by
federal, state, or local law to provide the Consulting Services and further
agrees to remain duly licensed or certified to provide the Consulting Services
throughout the duration of this Agreement. Kemp also represents and warrants
that he is lawfully eligible to work in the United States.

        6.    Independent Contractor Status.    Kemp understands and agrees that
he is entering into this Agreement as an independent contractor and not as an
employee of Kosmos or any of its affiliates, and that this Agreement shall not
be construed as an agreement of employment, partnership, joint venture, or any
other form of business entity. Kemp shall be solely responsible for the methods,
details, and manner in which he renders the Consulting Services. Kosmos shall
not exercise, and shall not have the right to exercise, any control or direction
over the methods, details, and manner by which Kemp provides the Consulting
Services. Neither party by virtue of this Agreement shall have any right, power
or authority to act or create any obligation, express or implied, on behalf of
the other party. Neither party shall be obligated to maintain any insurance for
the other party, including, without limitation, medical, dental, life, or
disability insurance. Kemp shall be responsible for compliance with all
applicable laws, rules, regulations, orders, and ordinances of the United States
of America and any other state or country with jurisdiction over Kemp or his
activities in performance of his obligations under this Agreement.

        7.    Taxes.    Kemp shall pay any and all federal income taxes, social
security taxes, and federal or state unemployment taxes relating to the
Compensation received from Kosmos. Kemp agrees and understands that he will not
be entitled to reimbursement from Kosmos for such taxes and that he will not be
treated as an employee of Kosmos with regard to workers' compensation benefits,
the Federal Insurance Contribution Act, the Social Security Act, the Federal
Unemployment Tax Act, income tax withholding, or any other federal, state, or
local law or regulation, or for purposes of the employee benefit provisions
described in the Internal Revenue Code. Kemp specifically acknowledges that he
shall not be eligible to participate in any employee benefit programs or plans
of Kosmos.

        8.    Nondisclosure of Confidential Information.    Kemp acknowledges
that he has had and will continue to have access, during the course of his
provision of Consulting Services under this Agreement, to certain confidential
and proprietary information and products of Kosmos, including, without
limitation, processes, techniques, know-how, research, data, reports, designs,
specifications, drawings, diagrams, financial and engineering data, marketing
plans, trade secrets, customer lists, and other technical and business
information belonging to Kosmos or developed during the term of this Agreement,
whether or not reduced to writing and whether or not patentable or protectable
by copyright (collectively, "Confidential Information"). Kemp acknowledges that
all such Confidential Information of Kosmos has been disclosed to Kemp in strict
confidence and that maintenance of the confidentiality of such Confidential
Information to the fullest extent possible is extremely important. Kemp shall
not use, disclose, disseminate, or otherwise make available to any third party,
either directly or indirectly, any Confidential Information of Kosmos at any
time or in any manner, both during the term of this Agreement and after its
termination, except as expressly authorized in writing by Kosmos. Kemp shall
take all reasonable precautions to prevent inadvertent or unauthorized use,
dissemination, or disclosure of the Confidential Information. All documents,
records, designs, and other materials containing Confidential Information
furnished to Kemp in connection with this Agreement, are and shall remain the
sole property of Kosmos, and Kemp shall return such Confidential Information to
Kosmos or destroy such Confidential Information as soon as reasonably possible
after the written request of Kosmos. Kemp shall not retain any documents
containing any Confidential Information or any reproduction of such documents in
any form after termination of this Agreement for any reason. Kemp's obligations
under this Section 8 shall survive Kemp's return of Confidential Information to
Kosmos.

2

--------------------------------------------------------------------------------



        9.    Governing Law.    The terms and conditions of this Agreement and
performance hereunder shall be construed in accordance with the laws of the
State of Texas. Venue for any dispute arising under or related to the subject
matter of this Agreement shall be in the federal or state courts for Dallas
County, Texas.

        10.    Waiver of Jury Trial.    The parties mutually agree to
irrevocably waive the right to trial by jury with respect to any claim or cause
of action arising out of or related in any way to this Agreement, the parties'
association, or Kemp's performance of the Consulting Services.

        11.    Assignment.    This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. Kemp acknowledges that this Agreement is based on the particular
abilities of Kemp and may not be assigned, in whole or in part, by Kemp without
the express, prior written consent of Kosmos. Any assignment or attempted
assignment in violation of this provision shall be null and void and shall be
deemed to be a material breach of this Agreement.

        12.    Entire Agreement.    This Agreement is the complete agreement of
the parties concerning the subject matter hereof and may not be modified or
amended except by a written instrument signed by both parties hereto. A waiver
by either party of any term or condition of this Agreement in any instance shall
not constitute a waiver of such term or condition for the future, or of any
subsequent breach thereof. The provisions of this Agreement are the product of
discussion and negotiation by the parties, and no provision may be construed
against either party by reason of its drafting of such provision.

        13.    Severability.    Notwithstanding anything to the contrary in this
Agreement, if any portion of any provision of this Agreement is held to be
illegal, invalid or unenforceable, in whole or in part, (i) such unenforceable
portion of the provision shall be deemed severed from this Agreement, (ii) the
validity and enforceability of the remaining portion of the provision and the
other provisions of this Agreement shall not be affected or impaired, and
(iii) this Agreement shall be amended in order to effect, to the maximum extent
allowable by law, the original intent of such provision.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives to be effective as date set
forth above.



  KOSMOS ENERGY LTD.



 

By:

 

/s/ W. GREG DUNLEVY


--------------------------------------------------------------------------------



      Name:   W. Greg Dunlevy



      Title:   EVP & CFO



     

/s/ JOHN R. KEMP


--------------------------------------------------------------------------------

JOHN R. KEMP

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.33



KOSMOS ENERGY LTD. CONSULTING AGREEMENT
W I T N E S S E T H
